Citation Nr: 1729291	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-17 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to January 1993, with service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge, and the Republic of Vietnam Cross of Gallantry with Palm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In this regard, a VA Form 21-8940 detailing the Veteran's inability to work due to PTSD was associated with the record within a year of the May 2008 rating decision adjudicating the rating assigned to PTSD.  Since the RO never determined whether that form constituted new and material evidence with respect to the May 2008 rating decision, that decision never became final and is the one currently on appeal to the Board.  See Beraud v. Shinseki, 766 F.3d 1402, 1407 (Fed. Cir. 2014); Buie v. Shinseki, 24 Vet. App. 242, 251-52   (2010)(even in increased rating claims, when VA receives new and material evidence within one year of a rating decision, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim).  The RO in St. Petersburg, Florida has jurisdiction over the appeal.

In October 2016, the Veteran presented testimony before the undersigned Veterans Law Judge.  A hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran's PTSD with depression has been manifested by occupational and social impairment with deficiencies in most areas for the entire appeal period. 
2.  As of January 1, 2008, the Veteran's PTSD with depression rendered him unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD with depression are met from December 31, 2006.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU are met from January 1, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.3, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The Veteran asserts that his PTSD with depression has increased in severity and warrants a higher rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's PTSD with depression is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  PTSD is rated under the General Rating Formula for Mental Disorders, which provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The appeal period before the Board begins on December 31, 2006, one year prior to the date VA received the claim for an increased rating for his psychiatric disorder.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Upon review of the totality of the record, the Board finds that higher rating of 70 percent is warranted for the Veteran's PTSD with depression for the entire appeal period, effective December 31, 2006.
A 70 percent rating is warranted based on symptoms such as suicidal ideation (July 2009 and September 2013), near continuous depression, paranoia, obsession with germs and cleanliness, and compulsive handwashing and showering behavior.  See, e.g., November 2007 and January 2008 VA treatment records; see also Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435, *19 (Vet. App. March 27, 2017) ("the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas.").

A November 2007 VA treatment record assigned the Veteran a Global Assessment of Functioning (GAF) score of 39, reflective of some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  A GAF of 45 was assessed and assigned for the past one year, indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  Id.  Given this assignment of a GAF reflective of serious symptoms over the past year, an increase in the severity of the Veteran's PTSD is factually ascertainable over the entire one year look-back period, and assignment of a 70 percent rating is warranted from December 31, 2006.

Although recent VA treatment records have assigned the Veteran a GAF score of 60, reflective of moderate symptoms, these findings are in conflict with other symptoms and findings during this same period.  Specifically, the December 2015 VA examiner found evidence of occupational and social impairment with deficiencies in most areas.  Additionally, the Veteran testified that he preferred living alone so everything could be clean and in its right place.  See Board Hearing Transcript at 8.  He also described his obsessive tendencies, in that he keeps his clothes hangers 2-3 inches apart and stores all his shoes in their original boxes and lines them all up in a specific designated place.  Id.

Thus, given the Veteran's credible reports, and symptoms such as chronic sleep impairment, suspiciousness, disturbances of motivation and mood, suicidal ideation, near continuous depression, paranoia, and obsessive and compulsive behavior, and impaired impulse control, the Board finds that a rating of 70 percent is warranted throughout the entire appeal period.

The Board finds that a rating higher than 70 percent is not warranted at any point during the appeal period because the Veteran has never demonstrated symptoms of similar severity, frequency, or duration as to those contemplated by the 100 percent criteria.  There have been no deficiencies identified in his thought processes or communication, he has never reported severe memory loss, disorientation, delusions, hygiene issues, or any inappropriate behavior.  Suicidal ideation was endorsed twice during the 11 year appeal period, and he has consistently denied any intent or plans of hurting himself, and hallucinations were noted once during the appeal period; thus, these symptoms are not persistent.  There are no other symptoms throughout the appeal period reflective of total social impairment.  Therefore, a 100 percent schedular rating is not warranted at any point during the appeal period.

TDIU

The Veteran asserts that his PTSD prevents him from securing or following any substantially gainful employment.  He reports that he prefers to be alone, dislikes large crowds, and has chronic sleep impairment.  Therefore, he is unable to maintain his employment as an athletic facilities director because it requires constant interaction with many people and oftentimes he does not get enough sleep, making it difficult to perform his duties.  See Board Hearing Transcript at 15.

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 4.16, 4.19.

Here, the Veteran has other service-connected disabilities and meets the schedular criteria for a TDIU as of April 30, 2004, when his 70 percent rating was established.  38 C.F.R. § 4.16(a).  Accordingly, what remains to be determined is whether the functional impairment associated with his PTSD is of such nature and severity as to preclude substantially gainful employment.

The Veteran worked at Jackson State University as an athletics facilities director from December 15, 1993 to December 31, 2007, and has been unemployed since January 1, 2008.  See August 2015 VA Form 21-4192.  He reports completing two year of college with no other education or training.  See November 2008 VA Form 21-8940.

The February 2012 VA examiner determined that the Veteran's PTSD impacted his ability to work, in that his symptoms, such as avoidance, intrusive memories, anxiety, depression, irritability, and major mood swings, interfered with his social and occupational functioning.  The examiner also stated that the Veteran's increased anxiety and depression reduced his ability to cope with daily stressors.  Moreover, the December 2015 VA examiner found that the Veteran's ability to sustain concentration to task persistence and pace and respond appropriately to coworkers, supervisors, or the general public was "moderately impaired," and his ability to respond appropriately to changes in the work setting was "severely impaired."  These findings, coupled with the Veteran's competent and credible reports of severe depression and social withdrawal, render him unable to secure or follow a substantially gainful occupation based on his employment and educational background.  Accordingly, the Board finds that a TDIU is warranted from January 1, 2008, the day following the Veteran's last day of employment. 



ORDER

A 70 percent rating for PTSD with depression is granted from December 20, 2006.

A TDIU is granted from January 1, 2008.




____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


